DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the meter interface of claim 1, wherein when executing the operational response, the processor further executes the instructions" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes this was supposed to be dependent on claim 9 as claim 1 does not recite a processor or instructions. Proper correction is required.

Response to Arguments
Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues page 10 of the remarks filed 9/3/2021 that Williams and Nagel fail to expressly teach the “storing” step as amended, which Examiner considers to mean specifically the claimed temperature threshold value “based on an age of the meter interface device.” Applicant expounds on this argument regarding the rejections for claim 3 with respect to “Kruse.”
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has modified claim 1 thus changing the scope of the invention. A new reference is applied after an updated search, see new grounds of rejection presented below. Examiner notes that the Examiner is considering any reference that teaches an electronic device or sensor that manages and responds to a temperature threshold value in some way based on detection using logical means to be analogous art as the claim does not recite enough detail regarding the “meter interface device” to distinguish the claimed invention from a sensor device or sensor system as part of an electronic system to track temperature for a different application.

Applicant’s Argument: Applicant argues page 10-11 of the remarks filed 9/3/2021 that Williams and Nagel fail to expressly teach that the transmitter being “disabled” means that there is a step of “turning off a power” as claimed. Williams teaches a radio off state which prohibits communication but it is not necessarily turning off a power.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant now requires the operational response to specifically include “turning off a power of a radio transmitter” which is not expressly taught by Williams although Williams does teach disabling a transmitter. Examiner has conducted an updated search and applies a new reference that teaches that disabling a radio would mean turning off power to the radio. See below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 5, 9, 11, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (“Williams”) (US 20080007192 A1) in view of Lee et al. (“Lee”) (US 20160146892) and Sundaram et al. (“Sundaram”) (US 20170060202 A1).

Regarding claim 1, Williams teaches
A method comprising: 
storing, by a meter interface device, a temperature threshold value [Figure 1 shows ¶0028-31, ¶0042, element 12 with integrated part 11 in housing 13 comprising server program 39 and measures temperature considered comprising a meter interface, stores thresholds see table ¶0048, and ¶0056-60 detects based on stored thresholds]; 
identifying, by the meter interface device, a trigger event [¶0042 microprocessor of meter interface, 22, includes program 39 to periodically interrogate sensor i.e. measure a sensor at periodic intervals thus considered responsive to a trigger event being the interval part of the period or schedule, or in response to trigger event being a request to report temperature]; 
measuring, by the meter interface device based on the identifying, a temperature value [¶0042 in response to trigger of temperature monitor, the temperatures sensors are interrogated and response signal indicative of temperature is received considered measuring the temperature]; 
comparing, by the meter interface device based on the measuring, the temperature value to the temperature threshold value [¶0048 shows table with stored temperature thresholds including Throttle, TRadioOFF and TCritical, where temperatures rising above a TThrottle threshold and then TRadioOff threshold but below a TCritical, TRadioOFF ¶0056, and ¶0050-65, TCritical being the threshold value, see Figure 34 and state diagram Figure 2]; 
determining, by the meter interface device based on the comparing, whether the temperature value satisfies the temperature threshold value [¶0048, ¶0050-65, determine if temperature above any of the TThrottle temperatures or TRadioOFF and below TCritical, TCritical considered the temperature threshold value as it is threshold before entering the fault range, Figure 3]; 
and executing, by the meter interface device, an operational response based on determining that the temperature value does not satisfy the temperature threshold value, wherein the operational response pertains to data that is to be transmitted and includes preventing transmitting of the data while the meter interface device is powered on [¶0048, table 2, ¶0050-65, if threshold not satisfied i.e. below TCritical, but above another value e.g. Throttle1, Throttle2, or TRadioOff, communication is prohibited in one of various ways, either by shutting off the radio see ¶0085-86, the radio being shut off considered to mean the interface device is still powered on as the program running continues to measure state changes for resuming operations as in Figure 2-3, or throttling data to a medium rate ¶0084-87 wherein data is prevented from being transmitted as it is held back to maintain a lower rate, and both can happen as temperatures rise but stay below TCritical i.e. not satisfying temperature threshold value, preventing data being transmitted being part of an operational response comprising throttling and subsequently shutting off the radio].
Williams teaches a temperature sensor communicatively coupled to a device and the device may be a laptop implementing the temperature response algorithm on a program i.e. the meter interface, however Williams does not expressly teach coupling with a utility meter. Lee teaches the computing device as in Williams may implement and thus be communicatively coupled to a utility meter  [¶0011-18, node includes meter for water which may use a radio].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meter interface device 12 of Williams which is considered to be the meter interface to be further communicatively coupled to a utility meter. Williams teaches sensors and a meter interface program housed in a laptop but does not teach a utility meter, however it would have been 
Williams teaches disabling a radio in response to a temperature threshold but does not expressly teach this means turning off power to the radio however Lee teaches a similar device in which a radio is disabled which includes turning off a power of a radio transmitter and a radio receiver of the meter interface device [¶0029-33, disabling a component includes disabling power to certain components such as radio 213 to enter into a low-power mode].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meter interface device 12 of Williams to expressly include turning off power to the radio when the radio is disabled in response to the temperature. Williams teaches disabling a radio to prohibit sending and receiving. It would have been obvious to modify Williams to expressly cut off power to the radio during this disabled state as in Lee who teaches disabling a radio means disabling power to the radio in order to allow the device to enter low-power sleep mode and manage power efficiently ¶0033. 
Williams-Lee teaches a utility meter but does not teach a threshold based on age however Sundaram teaches the temperature threshold value is based on an age of the meter interface device [¶0053, electronic device updates temperature threshold values based on age of the device holding data in memory in order to manage temperature and prevent data from being corrupted].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature threshold of Williams to be dependent on age as in Sundaram. Williams teaches temperature thresholds but does not teach age-dependent however it would have been obvious to modify the threshold based on age as in Sundaram who teaches this dynamic modification is advantageous for determining to limit or control flows to/from certain components to manage temperature ¶0061 and preserve reliability of data stored ¶0002.


The method of claim 1, wherein the utility meter is a water meter [Lee ¶0011-13 water meter may be node see rationale for combination as in claim 1].

Regarding claim 5, Williams-Lee-Sundaram teaches:
The method of claim 1, wherein executing the operational response comprises:
determining, by the meter interface device after the executing, that another temperature value satisfies the temperature threshold value; and executing, by the meter interface device, another operational response that includes turning on the power of the radio transmitter and the radio receiver [Williams ¶0085-88, Figure 3, radio turns back on after satisfying threshold i.e. being below a threshold temperature].

Regarding claim 9, Williams teaches
A meter interface device comprising: 
a wireless communication interface; a memory, wherein the memory stores instructions; and a processor, wherein the processor [Figure 1 shows ¶0028-31, ¶0042, element 12 with integrated part 11 in housing 13 comprising server program 39, processor, memory] executes the instructions to:
store a temperature threshold value [Figure 1 shows ¶0028-31, ¶0042, element 12 with integrated part 11 in housing 13 comprising server program 39 and measures temperature considered comprising a meter interface, stores thresholds ¶0048, ¶0056-60 detects based on stored thresholds]; 
identify a trigger event [¶0042 microprocessor of meter interface, 22, includes program 39 to periodically interrogate sensor i.e. measure a sensor at periodic intervals thus considered responsive to a trigger event being the interval part of the period, or in response to trigger event being a request to report temperature]; 
measure, in response to the identification of the trigger event, a temperature value [¶0042-45 in response to trigger of temperature monitor, the temperatures sensors are interrogated and response signal indicative of temperature is received considered measuring the temperature]; 
[¶0048 shows table with stored temperature thresholds including TRadioOFF and TCritical, where TRadioOFF prohibits communication ¶0056, and ¶0050-65 detect by server program that temperature is above TRadioOff and below TCritical, TCritical being the threshold value, see Figure 34 and state diagram Figure 2]; 
determine, in response to the comparison, whether the temperature value satisfies the temperature threshold value [¶0048, ¶0050-65, determine if temperature above any of the TThrottle temperatures or TRadioOFF and below TCritical, TCritical considered the temperature threshold value as it is threshold before entering the fault range, Figure 3]; 
and execute an operational response based on a determination that the temperature value does not satisfy the temperature threshold value, wherein the operational response pertains to data that is to be transmitted and includes preventing transmitting of the data while the meter interface device is powered on [¶0048, table 2, ¶0050-65, if threshold not satisfied i.e. below TCritical, but above another value e.g. Throttle1, Throttle2, or TRadioOff, communication is prohibited in one of various ways, either by shutting off the radio see ¶0085-86, the radio being shut off considered to mean the interface device is still powered on as the program running continues to measure state changes for resuming operations as in Figure 2-3, or throttling data to a medium rate ¶0084-87 wherein data is prevented from being transmitted as it is held back to maintain a lower rate, and both can happen as temperatures rise but stay below TCritical i.e. not satisfying temperature threshold value, preventing data being transmitted being part of an operational response comprising throttling and subsequently shutting off the radio]
Williams teaches a temperature sensor communicatively coupled to a device and the device may be a laptop implementing the temperature response algorithm on a program i.e. the meter interface, however Williams does not expressly teach coupling with a utility meter. Lee teaches the computing device as in Williams may implement and thus be communicatively coupled to a utility meter  [¶0011-19, node includes meter for water which may use a radio].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meter interface device 12 of Williams which is considered to be the meter 
Williams teaches disabling a radio in response to a temperature threshold but does not expressly teach this means turning off power to the radio however Lee teaches a similar device in which a radio is disabled which includes turning off a power of a radio transmitter and a radio receiver of the meter interface device [¶0029-33, disabling a component includes disabling power to certain components such as radio 213 to enter into a low-power mode].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meter interface device 12 of Williams to expressly include turning off power to the radio when the radio is disabled in response to the temperature. Williams teaches disabling a radio to prohibit sending and receiving. It would have been obvious to modify Williams to expressly cut off power to the radio during this disabled state as in Lee who teaches disabling a radio means disabling power to the radio in order to allow the device to enter low-power sleep mode and manage power efficiently ¶0033. 
Williams-Lee teaches a utility meter but does not teach a threshold based on age however Sundaram teaches the temperature threshold value is based on an age of the meter interface device [¶0053, electronic device updates temperature threshold values based on age of the device holding data in memory in order to manage temperature and prevent data from being corrupted].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature threshold of Williams to be dependent on age as in Sundaram. Williams teaches temperature thresholds but does not teach age-dependent however it would have been obvious to modify the threshold based on age as in Sundaram who teaches this dynamic .

Regarding claim 11, Williams-Lee-Sundaram teaches:
The meter interface device of claim 9, wherein the utility meter is a water meter [Lee ¶0011-13 water meter may be node see rationale for combination as in claim 9].

Regarding claim 13, Williams-Lee-Sundaram teaches:
The meter interface device of claim 9, wherein, when executing the operational response, the processor further executes the instructions to:
determine, by the meter interface device after the executing, that another temperature value satisfies the temperature threshold value; and execute, by the meter interface device, another operational response that includes turning on the power of the radio transmitter and the radio receiver [Williams ¶0085-88, Figure 3, radio turns back on after satisfying threshold i.e. being below a threshold temperature].

Regarding claim 17, Williams teaches
A non-transitory, computer-readable storage medium storing instructions executable by a processor of a meter interface device, which when executed cause the meter interface device to [Figure 1 shows ¶0028-31, ¶0042, element 12 with integrated part 11 in housing 13 comprising server program 39, processor, memory storing program]:
store a temperature threshold value [Figure 1 shows ¶0028-31, ¶0042, element 12 with integrated part 11 in housing 13 comprising server program 39 and measures temperature considered comprising a meter interface, stores thresholds ¶0048, ¶0056-60 detects based on stored thresholds]; 
identify a trigger event [¶0042 microprocessor of meter interface, 22, includes program 39 to periodically interrogate sensor i.e. measure a sensor at periodic intervals thus considered responsive to a trigger event being the interval part of the period, or in response to trigger event being a request to report temperature]; 
measure, in response to the identification of the trigger event, a temperature value [¶0042 in response to trigger of temperature monitor, the temperatures sensors are interrogated and response signal indicative of temperature is received considered measuring the temperature]; 
compare, in response to the measurement of the temperature, the temperature value to the temperature threshold value [¶0048 shows table with stored temperature thresholds including TRadioOFF and TCritical, where TRadioOFF prohibits communication ¶0056, and ¶0050-65 detect by server program that temperature is above TThrottle or TRadioOff and below TCritical, TCritical being the threshold value, see Figure 34 and state diagram Figure 2]; 
determine, in response to the comparison, whether the temperature value satisfies the temperature threshold value [¶0048, ¶0050-65, determine if temperature above any of the Tthrottle temperatures or TRadioOFF and below TCritical, TCritical considered the temperature threshold value as it is threshold before entering the fault range, Figure 3]; 
and execute an operational response based on a determination that the temperature value does not satisfy the temperature threshold value, wherein the operational response pertains to data that is to be transmitted and includes preventing transmitting of the data while the meter interface device is powered on [¶0048, table 2, ¶0050-65, if threshold not satisfied i.e. below TCritical, but above another value e.g. Throttle1, Throttle2, or TRadioOff, communication is prohibited in one of various ways, either by shutting off the radio see ¶0085-86, the radio being shut off considered to mean the interface device is still powered on as the program running continues to measure state changes for resuming operations as in Figure 2-3, or throttling data to a medium rate ¶0084-87 wherein data is prevented from being transmitted as it is held back to maintain a lower rate, and both can happen as temperatures rise but stay below TCritical i.e. not satisfying temperature threshold value, preventing data being transmitted being part of an operational response comprising throttling and subsequently shutting off the radio]
Williams teaches a temperature sensor communicatively coupled to a device and the device may be a laptop implementing the temperature response algorithm on a program i.e. the meter interface, [¶0011-19, node includes meter for water which may use a radio].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meter interface device 12 of Williams which is considered to be the meter interface to be further communicatively coupled to a utility meter. Williams teaches sensors and a meter interface program housed in a laptop but does not teach a utility meter, however it would have been obvious to modify the device of Williams which is a meter interface to further be coupled to programs implementing a utility meter and thus be communicatively coupled to a utility meter as in Lee who teaches utility meters or other examples of nodes may be used in order to measure consumption at a facility thus making this an obvious combination of prior art elements according to known techniques to store and measure consumption data ¶0011-13.
Williams teaches disabling a radio in response to a temperature threshold but does not expressly teach this means turning off power to the radio however Lee teaches a similar device in which a radio is disabled which includes turning off a power of a radio transmitter and a radio receiver of the meter interface device [¶0029-33, disabling a component includes disabling power to certain components such as radio 213 to enter into a low-power mode].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meter interface device 12 of Williams to expressly include turning off power to the radio when the radio is disabled in response to the temperature. Williams teaches disabling a radio to prohibit sending and receiving. It would have been obvious to modify Williams to expressly cut off power to the radio during this disabled state as in Lee who teaches disabling a radio means disabling power to the radio in order to allow the device to enter low-power sleep mode and manage power efficiently ¶0033. 
Williams-Lee teaches a utility meter but does not teach a threshold based on age however Sundaram teaches the temperature threshold value is based on an age of the meter interface device [¶0053, electronic device updates temperature threshold values based on age of the device holding data in memory in order to manage temperature and prevent data from being corrupted].
.

Claim 2, 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (“Williams”) (US 20080007192 A1) in view of Lee et al. (“Lee”) (US 20160146892) and Sundaram et al. (“Sundaram”) (US 20170060202 A1) and Clarke (US 20160127878 A1).

Regarding claim 2, Williams-Lee-Sundaram teaches:
The method of claim 1, wherein the temperature value pertains to an ambient temperature [Williams ¶0042 in response to trigger of temperature monitor, the temperatures sensors are interrogated and response signal indicative of temperature is received considered measuring the temperature which is ambient temperature].
Williams teaches ambient temperature but does not expressly teach external to the device however Clarke teaches ambient temperature may include temperature value that is external from the utility meter and the meter interface device [¶0045-46, sensor system on a node monitors ambient temperature including temperature in immediate vicinity of node 102 considered to include external to the devices on the node].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature of Williams to be external. Williams teaches ambient temperature but does not expressly teach external however it would be obvious to modify Williams to teach external temperatures as in Clark in order that detectors related to temperature can operate properly and detect critical conditions ¶0002-3 and ¶0014.

Regarding claim 10, Williams-Lee-Sundaram teaches:
[Williams ¶0042 in response to trigger of temperature monitor, the temperatures sensors are interrogated and response signal indicative of temperature is received considered measuring the temperature which is ambient temperature].
Williams teaches ambient temperature but does not expressly teach external to the device however Clarke teaches ambient temperature may include temperature value that is external from the utility meter and the meter interface device [¶0045-46, sensor system on a node monitors ambient temperature including temperature in immediate vicinity of node 102 considered to include external to the devices on the node].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature of Williams to be external. Williams teaches ambient temperature but does not expressly teach external however it would be obvious to modify Williams to teach external temperatures as in Clark in order that detectors related to temperature can operate properly and detect critical conditions ¶0002-3 and ¶0014.

Regarding claim 18, Williams-Lee-Sundaram teaches:
The non-transitory, computer-readable storage medium of claim 17, wherein the temperature value pertains to an ambient temperature [Williams ¶0042 in response to trigger of temperature monitor, the temperatures sensors are interrogated and response signal indicative of temperature is received considered measuring the temperature which is ambient temperature].
Williams teaches ambient temperature but does not expressly teach external to the device however Clarke teaches ambient temperature may include temperature value that is external from the utility meter and the meter interface device [¶0045-46, sensor system on a node monitors ambient temperature including temperature in immediate vicinity of node 102 considered to include external to the devices on the node].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature of Williams to be external. Williams teaches ambient temperature but does not expressly teach external however it would be obvious to modify Williams to .

Claim 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (“Williams”) (US 20080007192 A1) in view of Lee et al. (“Lee”) (US 20160146892) and Sundaram et al. (“Sundaram”) (US 20170060202 A1) and Kojima et al. (“Kojima”) (US 20180248573 A1).

Regarding claim 4, Williams-Lee-Sundaram teaches:
The method of claim 1, wherein executing the operational response comprises: waiting, by the meter interface device after the executing, until a time period [Williams teaches waiting before performing any transmission ¶0048, table 2, ¶0050-65, if threshold not satisfied i.e. below TCritical, but above another value e.g. Throttle1, Throttle2, or TRadioOff, communication is prohibited in one of various ways, either by shutting off the radio see ¶0085-86, the radio being shut off].
Williams teaches disabling a radio but does not specify measuring again at a next instance of receiving data however 
Kojima teaches waiting, by the meter interface device after the executing, until a time period during which the meter interface device is scheduled to at least one of transmit or receive data, before measuring another temperature value [¶0232-235, a receiver with temperature sensor waits until a scheduled reception of a signal measures temperature].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify in Williams that a measurement is taken again at a time before a following reception after a previous measurement on the temperature is taken as in Kojima. Williams does not specify the scheduling of the measurements as claimed however it would have been obvious to modify Williams to measure the temperature at a point where reception is to occur as in Kojima to prevent errors related to temperature values ¶0013 and ¶0246. 

Regarding claim 12, Williams-Lee-Sundaram teaches:
[Williams teaches waiting before performing any transmission ¶0048, table 2, ¶0050-65, if threshold not satisfied i.e. below TCritical, but above another value e.g. Throttle1, Throttle2, or TRadioOff, communication is prohibited in one of various ways, either by shutting off the radio see ¶0085-86, the radio being shut off].
Williams teaches disabling a radio but does not specify measuring again at a next instance of receiving data however 
Kojima teaches wait, after the executing, until a time period during which the meter interface device is scheduled to at least one of transmit or receive data, before measuring another temperature value [¶0232-235, a receiver with temperature sensor waits until a scheduled reception of a signal measures temperature].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify in Williams that a measurement is taken again at a time before a following reception after a previous measurement on the temperature is taken as in Kojima. Williams does not specify the scheduling of the measurements as claimed however it would have been obvious to modify Williams to measure the temperature at a point where reception is to occur as in Kojima to prevent errors related to temperature values ¶0013 and ¶0246. 

Claim 8, 16, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (“Williams”) (US 20080007192 A1) in view of Lee et al. (“Lee”) (US 20160146892) and Sundaram et al. (“Sundaram”) (US 20170060202 A1) and Higeta et al. (“Higeta”) (US 20090249152 A1).

Regarding claim 8, Williams-Lee-Sundaram teaches:
The method of claim 1.
Williams teaches a trigger but not based on unsuccessful transmission.
Higeta teaches measuring temperature based on a trigger wherein the trigger event includes one or more unsuccessful transmissions or receptions of data by the meter interface device [¶00131, ¶0146 data retransmission to occur meaning a failed transmission, and temperature registered i.e. measured, ¶0045 re-transmission caused by being notified for erroneous transmissions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature measure trigger of Williams to be dependent on unsuccessful transmissions. It would have been obvious to modify the trigger for measuring temperature in Williams to be based on unsuccessful transmission as in Higeta which discloses temperature measurement after a re-transmission is required due to error in order to implement a system suitable for high-speed data transmission ¶0019. 

Regarding claim 16, Williams-Lee-Sundaram teaches:
The meter interface device of claim 9.
Williams teaches a trigger but not based on unsuccessful transmission.
Higeta teaches measuring temperature based on a trigger wherein the trigger event includes one or more unsuccessful transmissions or receptions of data by the meter interface device [¶00131, ¶0146 data retransmission to occur meaning a failed transmission, and temperature registered i.e. measured].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature measure trigger of Williams to be dependent on unsuccessful transmissions. It would have been obvious to modify the trigger for measuring temperature in Williams to be based on unsuccessful transmission as in Higeta which discloses temperature measurement after a re-transmission is required due to error in order to implement a system suitable for high-speed data transmission ¶0019. 

Regarding claim 20, Williams-Lee-Sundaram teaches:
The non-transitory, computer-readable storage medium of claim 17.
Williams teaches a trigger but not based on unsuccessful transmission.
Higeta teaches measuring temperature based on a trigger wherein the trigger event includes one or more unsuccessful transmissions or receptions of data by the meter interface device [¶00131, ¶0146 data retransmission to occur meaning a failed transmission, and temperature registered i.e. measured].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature measure trigger of Williams to be dependent on unsuccessful transmissions. It would have been obvious to modify the trigger for measuring temperature in Williams to be based on unsuccessful transmission as in Higeta which discloses temperature measurement after a re-transmission is required due to error in order to implement a system suitable for high-speed data transmission ¶0019. 

Claim 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (“Williams”) (US 20080007192 A1) in view of Lee et al. (“Lee”) (US 20160146892) and Sundaram et al. (“Sundaram”) (US 20170060202 A1 and Hunt et al. (“Hunt”) (US 20150105932 A1).

Regarding claim 6, Williams-Lee-Sundaram teaches:
The method of claim 1.
Williams teaches a response to temperature but does not teach sending a message first.
Hunt teaches wherein executing the operational response comprises: transmitting, before turning off the power of the radio transmitter and the radio receiver, a message, which indicates at least one of the temperature value, an operational mode of the meter interface device, or that the operational mode of the meter interface device has changed, to a network device [¶0058-59 before cool down period i.e. before shutting off, temperature value sent to server], ¶00044 high priority data transmitted before entering cool down, data includes a “fault code” considered operational mode of the device see also ¶0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response in Williams to include analyzing priority to determine transmitting some data based on priority as in Hunt. Williams teaches shutting down a transmitter in response to a temperature value at a certain level. It would have been obvious to modify Williams such that the response to the temperature being at said level comprises first determining data that may be transmitted 

Regarding claim 14, Williams-Lee-Sundaram teaches:
The meter interface device of claim 1.
Williams teaches a response to temperature but does not teach sending a message first.
Hunt teaches when executing the operation response, the processor further executes the instructions to: transmit, via the wireless communication interface before turning off the power of the radio transmitter and the radio receiver, a message, which indicates at least one of the temperature value, an operational mode of the meter interface device, or that the operational mode of the meter interface device has changed, to a network device [¶0058-59 before cool down period i.e. before shutting off, temperature value sent to server], ¶00044 high priority data transmitted before entering cool down, data includes a “fault code” considered operational mode of the device see also ¶0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response in Williams to include analyzing priority to determine transmitting some data based on priority as in Hunt. Williams teaches shutting down a transmitter in response to a temperature value at a certain level. It would have been obvious to modify Williams such that the response to the temperature being at said level comprises first determining data that may be transmitted before shutting the radio down. Hunt shows in Figure 4-6 that prior to disabling the radio, temperature can be sent to a server thus it would have been obvious to modify Williams to first send a temperature value before cool down as in Hunt as this allows for preventing data transmissions during overheating ¶0002, ¶0059. 

Claim 7, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (“Williams”) (US 20080007192 A1) in view of Lee et al. (“Lee”) (US 20160146892) and Sundaram et al. (“Sundaram”) (US 20170060202 A1) and Tsujita (US 20170164072 A1).

Regarding claim 7, Williams-Lee-Sundaram teaches:
The method of claim 1, further comprising:
Storing, by the meter interface device, various thresholds [Williams Figure 1 shows ¶0028-31, ¶0042-45, element 12 with integrated part 11 in housing 13 comprising server program 39 and measures temperature considered comprising a meter interface, stores thresholds ¶0048, ¶0056-60 detects based on stored thresholds].
Williams teaches storing thresholds but does not expressly teach a voltage threshold.
Tsujita teaches a memory and a voltage threshold [¶0037 teaches memory 35b Figure 4 and ¶0095 teaches sensors that detect temperature in an area and detect voltage of battery 37 Figure 4 compared to a set voltage threshold considered a stored voltage threshold].
Williams teaches measuring temperature but does not teach measuring and comparing a voltage.
Tsujita teaches measuring, by the meter interface device, a voltage value relative to a circuit of a radio frontend included in the meter interface device, in response to determining that a temperature value does not satisfy the temperature threshold value [¶0095, temperature of an area is measured and below threshold thus fails to meet threshold value in this certain case as the claim does not specify how a temperature fails a threshold thus being above or below a first and second threshold may in some cases be considered failing, and after this detection a voltage relative to circuit figure 4 is measured]; comparing, by the meter interface device, the voltage value to the voltage threshold value [¶0095]; and determining, by the meter interface device based on the comparing of the voltage value to the voltage threshold value, whether the voltage value satisfies the voltage threshold value [¶0095];
Williams teaches executing a modification to transmission but does not teach based on temperature and voltage being below a threshold.
Tsujita teaches and wherein the executing further comprises: executing, by the meter interface device, the operational response based on determining that the temperature value does not satisfy the temperature threshold value and the voltage value does not satisfy the voltage threshold value [¶0095, transmitter modified such that certain signals are not sent see also ¶0096 power is modified based on detections].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a voltage threshold that is used after a temperature threshold is met in order to determine performing a regulation on transmission as in Tsujita. Williams teaches detecting temperature is failing a threshold and regulating a transmission in response which can mean modifying parameters. It would have been obvious to modify Williams such that in response to a type of temperature threshold not being met at a device, to further measure a voltage compared to a threshold as an additional condition for performing the transmission regulation as in Tsujita. Tsujita teaches temperature of an area can be measured and the temperature status can lead to a response in which a voltage is then checked before a transmission parameter is set i.e. a restriction on a certain transmission of specific data as in ¶0095 of Tsujita, thus it would have been an obvious modification to include the voltage condition in Williams as Tsujita also teaches these conditions can be used to restrict transmissions thus the combination would yield a reasonable expectation of success in order to reduce power consumptions ¶0015 and identify status of areas ¶0016.

Regarding claim 15, Williams –Lee-Sundaram teaches:
The meter interface device of claim 9, wherein the processor further executes the instructions to:
Store various thresholds [Williams Figure 1 shows ¶0028-31, ¶0042, element 12 with integrated part 11 in housing 13 comprising server program 39 and measures temperature considered comprising a meter interface, stores thresholds ¶0048, ¶0056-60 detects based on stored thresholds].
Williams teaches storing thresholds but does not expressly teach a voltage threshold.
Tsujita teaches a memory and a voltage threshold [¶0037 teaches memory 35b Figure 4 and ¶0095 teaches sensors that detect temperature in an area and detect voltage compared to a set voltage threshold considered a stored voltage threshold].
Williams teaches measuring temperature but does not teach measuring and comparing a voltage.
[¶0095, temperature of an area is measured and below threshold thus fails to meet threshold value, and after a voltage relative to circuit figure 4 is measured]; compare, in response to the measurement of the voltage, the voltage value to the voltage threshold value [¶0095]; determine, in response to the comparison of the voltage value to the voltage threshold value, whether the voltage satisfies the voltage threshold value [¶0095];
Williams teaches executing a modification to transmission but does not teach based on temperature and voltage being below a threshold.
Tsujita teaches and wherein, when executing the operational response, the processor further executes the instructions to: execute the operational response based on the determination that the temperature does not satisfy the temperature threshold value and the voltage value does not satisfy the voltage threshold value [¶0095, transmitter modified such that certain signals are not sent see also ¶0096 power is modified based on detections].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a voltage threshold that is used after a temperature threshold is met in order to determine performing a regulation on transmission as in Tsujita. Williams teaches detecting temperature is failing a threshold and regulating a transmission in response which can mean modifying parameters. It would have been obvious to modify Williams such that in response to a type of temperature threshold not being met at a device, to further measure a voltage compared to a threshold as an additional condition for performing the transmission regulation as in Tsujita. Tsujita teaches temperature of an area can be measured and the temperature status can lead to a response in which a voltage is then checked before a transmission parameter is set i.e. a restriction on a certain transmission of specific data as in ¶0095 of Tsujita, thus it would have been an obvious modification to include the voltage condition in Williams as Tsujita also teaches these conditions can be used to restrict transmissions thus the combination would yield a reasonable expectation of success in order to reduce power consumptions ¶0015 and identify status of areas ¶0016.


The non-transitory, computer-readable storage medium of claim 17, further storing instructions executable by the processor of the meter interface device, which when executed cause the meter interface device to: store various thresholds [Williams Figure 1 shows ¶0028-31, ¶0042, element 12 with integrated part 11 in housing 13 comprising server program 39 and measures temperature considered comprising a meter interface, stores thresholds ¶0048, ¶0056-60 detects based on stored thresholds].
Williams teaches storing thresholds but does not expressly teach a voltage threshold.
Tsujita teaches a memory and a voltage threshold [¶0037 teaches memory 35b Figure 4 and ¶0095 teaches sensors that detect temperature in an area and detect voltage compared to a set voltage threshold considered a stored voltage threshold].
Williams teaches measuring temperature but does not teach measuring and comparing a voltage.
Tsujita teaches measure a voltage relative to a circuit included in the meter interface device, in response to determining that a temperature value does not satisfy the temperature threshold value [¶0095, temperature of an area is measured and below threshold thus fails to meet threshold value, and after a voltage relative to circuit figure 4 is measured]; compare a voltage value to the voltage threshold value [¶0095]; determine, in response to the comparison of the voltage value to the voltage threshold value, whether the voltage value satisfies the voltage threshold value [¶0095];
Williams teaches executing a modification to transmission but does not teach based on temperature and voltage being below a threshold.
Tsujita teaches and wherein, when instructions to execute the operational response, further comprise instructions, which when executed cause the meter interface device to: execute the operational response based on the determination that the temperature value does not satisfy the temperature threshold value and the voltage value does not satisfy the voltage threshold value [¶0095, transmitter modified such that certain signals are not sent see also ¶0096 power is modified based on detections].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a voltage threshold that is used after a temperature threshold is met in order 

Examiner’s Note
	Examiner recommends incorporating claim 7 and claim 2 in claim 1, or incorporate claim 2 and claim 6 but amending claim 6 to further clarify a message content having an operational mode and defining the operational mode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478